Case 1:20-cv-01019-SOH Document 42                            Filed 05/03/21 Page 1 of 5 PageID #: 228




                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      EL DORADO DIVISION

CLARA FULLER, et al.                                                                                      PLAINTIFF

v.                                           Case No. 1:20-cv-01019

ATLANTIC EXPLORATION                                                                                    DEFENDANT

                                                       ORDER

         Before the Court is the Report and Recommendation filed on January 22, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 34). Plaintiffs Clara Fuller and George Fuller filed objections. (ECF No. 38)(ECF No.

41). The other five Plaintiffs did not file objections, and the time to do so has passed.1 See Local

Rule 7.2(b). Additionally before the Court is Plaintiff Clara Fuller’s Motion to Amend Complaint.

(ECF No. 35). The Court finds these matters ripe for consideration.

                                                I. BACKGROUND

         Plaintiffs are seeking to recover unpaid royalties from Defendant based upon their alleged

mineral interests. (ECF No. 1). Plaintiffs’ allegations are based upon leases and conveyances from

1993 and 1994 that were recorded in Columbia County, Arkansas. Prior to the instant action,

Plaintiffs filed a lawsuit against Lion Oil Trading & Transportation, LLC, and that lawsuit was

dismissed at the summary judgment stage because it was time barred. See Fuller et al. v. Lion Oil

Trading & Transportation, LLC, No. 1:19-cv-01020, 2020 WL 5358508 (W.D. Ark. June 9, 2020).



1
  The other Plaintiffs include Grace Fuller, Thurman Fuller, Patricia Dockery, Louise Sawyer, and Elizabeth Donnell.
Although Plaintiff Clara Fuller’s objections to the present Report and Recommendation (ECF No. 38) purport to be
filed on behalf of all Plaintiffs, it is only signed by Plaintiff Clara Fuller. As previously stated, every filing “must be
signed by at least one attorney of record” or, alternatively, by every self-represented party filing the paper. Fed. R.
Civ. P. 11(a). Plaintiffs all proceed pro se in this matter and Plaintiff Clara Fuller, a non-lawyer, cannot sign filings
on behalf of her co-Plaintiffs. Alexander v. Medtronic, Inc., No. 2:12-CV-4104-NKL, 2012 WL 2049827, at *2 (W.D.
Mo. June 6, 2012). Accordingly, Plaintiff Clara Fuller’s Response can only be considered as being filed on her own
behalf.
Case 1:20-cv-01019-SOH Document 42                       Filed 05/03/21 Page 2 of 5 PageID #: 229




                                            II. DISCUSSION

        In his Report and Recommendation, Judge Bryant recommends that due to Plaintiffs’

claims being time barred by the statute of limitations, the Court should grant Defendant’s Motion

to Dismiss (ECF No. 18) and Plaintiffs’ case should be dismissed with prejudice. Additionally,

Judge Bryant recommends that Plaintiff George Fuller’s Motion for Leave to File Amended

Complaint (ECF No. 31) should be denied.

        In the instant action, Plaintiffs Clara Fuller and George Fuller have filed several objections.

Plaintiff Clara Fuller objects to the statute of limitations imposed by the Court. Plaintiff George

Fuller objects to the same and also alleges violations of his Constitutional rights.2 The Court will

address these objections in turn.

        A. Statute of Limitations

        First, Plaintiff Clara Fuller objects to the date of filing for this matter and alleges that the

correct date of filing is February 10, 2020. Plaintiff Clara Fuller further argues that this purported

corrected date would qualify this lawsuit under the three-year statute of limitations. (ECF No. 38,

p. 3). Both Plaintiffs Clara Fuller and George Fuller argue that the statute of limitations should be

tolled due to fraudulent concealment. Judge Bryant finds that Plaintiffs’ claims are time barred by

the three-year statute of limitations and cannot be tolled in this instance. The Court agrees.

        The Court sits in diversity in this case, so it must apply Arkansas substantive law. Erie R.R.

Co. v. Tompkins, 304 U.S. 64, 78 (1938). The parties agree that Plaintiffs’ claims are governed by

a three-year statute of limitations period, beginning once the cause of action accrues. Ark. Code.

Ann § 16-56-105. It is also undisputed that the limitations period can be tolled for fraud if the


2
 Plaintiff George Fuller did not object to Judge Bryant’s recommendation to deny his Motion for Leave to File
Amended Complaint. Accordingly, the Court will not address that portion of the Report and Recommendation.

                                                     2
Case 1:20-cv-01019-SOH Document 42                       Filed 05/03/21 Page 3 of 5 PageID #: 230




wrongdoing was affirmatively concealed. Walters v. Lewis, 276 Ark. 286, 290, 634 S.W.2d 129,

132 (1982). However, “if the plaintiff, by reasonable diligence, might have detected the fraud, he

is presumed to have had reasonable knowledge of it.” Hampton v. Taylor, 318 Ark. 771, 778, 887

S.W.2d 535, 539 (1994) (quoting Wilson v. Gen. Elec. Capital Auto Lease, Inc., 311 Ark. 84, 87,

841 S.W.2d 619, 620-21 (1992)). If a fraudulently executed document is filed in the public record,

the party alleging fraud is charged with knowledge of the document on the date of its recording.

Hughes v. McCann, 13 Ark. App. 28, 31-32, 678 S.W.2d 784, 786 (1984) (citing Teall v. Schroder,

158 U.S. 172 (1895)).

       Both Plaintiffs Clara Fuller and George Fuller argue that the statute of limitations should

be tolled due to fraudulent concealment. Fraudulent concealment suspends the running of the

statute of limitations, and the suspension remains in effect until the party having the cause of action

discovers the fraud or should have discovered it by the exercise of due diligence. Shelton v. Fiser,

340 Ark. 89, 96, 8 S.W.3d 557, 561 (2000).

       Plaintiff Clara Fuller indicates that the alleged fraudulent scheme by the oil companies was

revealed in April 2016. (ECF No. 38, p. 5). Thus, even if Plaintiffs’ allegations of fraudulent

concealment are deemed legitimate, they remain time barred as the present matter was filed on

May 6, 2020. (ECF No. 1). If the Court utilizes the date that Plaintiff Clara Fuller argues is the

correct filing date, February 10, 2020, the claims remain time barred. If fraudulent concealment

was found, as Plaintiffs allege, this alleged fraud was discovered by Plaintiffs in April 2016.

Therefore, the statute of limitations would start to run at the time of the discovery of fraud in April

2016, and thus would be expired by the time Plaintiffs filed the present matter. Further, if Plaintiffs

did not discover Defendant’s specific involvement in this fraud until a later date, that does not

negate the initial finding of fraud in April 2016.



                                                     3
Case 1:20-cv-01019-SOH Document 42                     Filed 05/03/21 Page 4 of 5 PageID #: 231




          Accordingly, Plaintiffs claims are time barred and tolling the statute of limitations because

of fraudulent concealment is improper.

          B. Constitutional Violations

          Plaintiff George Fuller argues that Defendant engaged in a conspiracy with his siblings and

non-heirs to conceal the alleged fraudulent transactions, and thus his Fifth and Fourteenth

Amendment Rights were violated. A private entity may qualify as a state actor when it exercises

“powers traditionally exclusively reserved to the state.” Manhattan Community Access

Corporation v. Halleck, 139 S.Ct. 1921, 1928 (2019). To qualify as a traditional, exclusive public

function, the government must have traditionally and exclusively performed the function. Id. at

1929.

          In the present case, Defendant Atlantic Exploration Company is a private entity and

Plaintiff’s siblings are private individuals. There is no evidence to suggest that Defendant or

Plaintiff’s siblings were acting with the State or its agents at any time. Thus, the state-action

doctrine is inapplicable and there is nothing to suggest that government action is present.

Accordingly, Defendant is not a state actor and there are no constitutional violations present.

          C. Amended Complaint

          As previously mentioned, Judge Bryant recommends that the Court deny Plaintiff George

Fuller’s Motion for Leave to File Amended Complaint (ECF No. 31). Plaintiff George Fuller did

not object to this portion of the Report and Recommendation. Upon review of the proposed

amended complaint, Judge Bryant found that it did not contain any factual allegations or legal

support that would alter the Court’s determination that the statute of limitations had run. The Court

agrees.




                                                   4
Case 1:20-cv-01019-SOH Document 42                   Filed 05/03/21 Page 5 of 5 PageID #: 232




       After the filing of the instant Report and Recommendation, Plaintiff Clara Fuller filed a

Motion to Amend Complaint based on newly discovered evidence. (ECF No. 35). Upon review of

the proposed amended complaint, the Court finds that the document is identical to the proposed

amended complaint offered by Plaintiff George Fuller. Upon review, the Court maintains Judge

Bryant’s position that this proposed amended complaint does not contain any factual allegations

or legal support that would alter the Court’s determination that the statute of limitations has run.

Accordingly, Plaintiff Clara Fuller’s Motion to Amend Complaint will be denied.

                                       III. CONCLUSION

       For the above-discussed reasons and upon de novo review, the Court finds that Plaintiffs

offer neither law nor fact which would cause the Court to deviate from Judge Bryant’s Report and

Recommendation. Accordingly, the Court overrules both Plaintiff Clara Fuller’s Objections (ECF

No. 38) and Plaintiff George Fuller’s Objections (ECF No. 41) and adopts the Report and

Recommendation. (ECF No. 34). Plaintiff George Fuller’s Motion for Leave to File Amended

Complaint (ECF No. 31) is DENIED. Plaintiff Clara Fuller’s Motion to Amend Complaint (ECF

No. 35) is DENIED. This case is hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 3rd day of May, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 5
